Exhibit 10.2
 
RESCISION AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into as of the 11thday of
June, 2012, by and amongst Pay Mobile, Inc, a Nevada corporation (the
“Company”), Pay Mobile, Inc. a Delaware corporation (“PMD”), the former
shareholders of PMD who are now shareholders of the Company (the “Shareholders”)
and Jason Smart and National Business Investors (collectively known as the
“Parties”).
 
WHEREAS, the Parties entered into that certain Agreement for the Exchange of
Stock dated February 18, 2011 (the “Exchange Agreement”) which provided among
other things that:


 
A.
The Company would issue 80,000,000 shares (the “Shares”) of its common stock to
the Shareholders;



 
B.
The Shareholders would transfer all the shares they owned of PMD to the Company;



 
C.
PMD would become a wholly owned subsidiary of the Company;



 
D.
Jason Smart and National Business Investors would collectively cancel 50,000,000
shares of their common stock of the Company, and



WHEREAS, PMD did become a wholly owned subsidiary of the Company; and


WHEREAS, subsequent to PMD becoming a wholly owned subsidiary of the
Company,  Single Source Investment Group, Inc. and Vantage Management Services,
Inc. (the Investors”) were issued a total of 5,550,000 shares of the Company’s
restricted common stock in exchange for a contribution of capital in the amount
of $1,275,000 all of which flowed down to PMD.


WHEREAS, the Parties now desire to remove PMD as a subsidiary of the Company and
restore PMD as an independent, privately owned company; and
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, intending to be legally bound, agree
as follows:


1.      RESCISSION OF EXCHANGE AGREEMENT.


    a.  
The Company hereby agrees to transfer all of its shares of PMD back to the
Shareholders.



 
1

--------------------------------------------------------------------------------

 


    b.  
The Shareholders and the Investors will deliver to Eric P. Littman the Shares of
the Company issued to them pursuant to the Exchange Agreement accompanied by a
separate stock power executed in blank with signature medallion guaranteed and a
proxy in favor of Mr. Littman. In the event a stock power is delivered to Mr.
Littman with a signature which is not medallion guaranteed, Mr. Littman  is
authorized to submit said certificates to the Company’s transfer agent for
cancellation or transfer.



    c.  
The Company will deliver to Mr. Littman all the shares of PMD that the
Shareholders delivered to the Company pursuant to the Exchange Agreement

 
    d.  
The Company’s current directors will sign a consent action authorizing the
re-issuance of the 50,000,000 shares to Irma N. Colon-Alonso  as the assignee of
Jason Smart and National Business Investors  which were previously cancelled
pursuant to the Exchange Agreement.



    e.  
PMD will cease to be a subsidiary of the Company and will once again be a stand
alone corporation.



    f.  
The directors and officers of the Company elected in connection with the
Exchange Agreement shall resign and prior to resigning, shall elect the
following as new directors and officers of the Company:



Irma N. Colon-Alonso     Director, President and Secretary


    g.  
All books and records of the Company shall be delivered by the resigning
directors and officers to the newly elected directors and officers as they may
instruct.



    h.  
PMD shall retain all of the books and records of PMD.

 
2.      REPRESENTATIONS AND WARRANTIES


    a.  
PMD has the necessary power and authority to execute and deliver this
Agreement.  The execution and delivery of this Agreement by PMD has been duly
and validly authorized and approved by all necessary corporate action on the
part of PMD and no other corporate proceedings on the part of PMD are necessary
to authorize and approve this Agreement.  This Agreement has been duly executed
and delivered by PMD and the Shareholders and constitutes a valid and binding
obligation of PMD and the Shareholders.  PMD and the Shareholders represent and
warrant that other than the certificates issued to them pursuant to the
Agreement, no other share certificates of the Company have been issued to them.

 
 
2

--------------------------------------------------------------------------------

 
 
    b.  
The Company has the necessary power and authority to execute and deliver this
Agreement.  The execution and delivery of this Agreement by the Company has been
duly and validly authorized and approved by all necessary corporate action on
the part of the Company and no other corporate proceedings on the part of the
Company are necessary to authorize and approve this Agreement.  This Agreement
has been duly executed and delivered by the Company, and constitutes the valid
and binding obligation of the Company, enforceable against the Company.

 
3.      RELEASE


    a.  
Except as provided below, PMD, the Shareholders, and the resigning directors and
officers of the Company, jointly and severally, hereby remise, release, acquit,
satisfy and forever discharge the Company and its newly elected directors and
officers and its employees, shareholders, agents, representatives, all
affiliates, subsidiaries, parent entities, counsel and accountants
(collectively, the “The Company Parties”) of and from any, every and all manner
of action or actions, losses, damages, liabilities, claims, demands, suits,
debts, due sums of money (not including the consideration identified in 2,
above,, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, judgments,
executions, claims and demands, causes of action or expenses whatsoever, in law
or in equity, direct or indirect, whether presently known or unknown, whether
matured, un-matured, contingent, known and unknown and whether in tort, contract
or otherwise, which PMD or its directors, officers or shareholders had, now have
or which hereafter can, shall or may have against the Company Parties for, upon
or by reason of any matter, cause or thing whatsoever, including, without
limitation, fraud or negligence and any claim related to this Agreement and the
Exchange Agreement, from the beginning of the world to the date of this
Agreement.



    b.  
The Company, on behalf of itself and its directors, officers and shareholders,
jointly and severally, hereby remises, releases, acquits, satisfies and forever
discharges PMD, the Shareholders, the resigning directors and officers, agents,
counsel and accountants (collectively, the “PMD Parties”) of and from any,
every, and all manner of action or actions, losses, damages, liabilities,
claims, demands, suits, debts, due sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, judgments, executions, claims and demands, causes of
action or expenses whatsoever, in law or in equity, direct or indirect, whether
presently known or unknown, whether matured, un-matured, contingent, known and
unknown and whether in tort, contract or otherwise, which the Company or its
directors, officers, or shareholders had, now have or which hereafter can, shall
or may have against the PMD and the Shareholders for, any reason of any matter,
cause or thing whatsoever, including, without limitation, fraud or negligence
and any claim related to this Agreement and the Exchange Agreement, from the
beginning of the world to the date of this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
4.          INDEMNIFICATION


The Company agrees to indemnify and hold harmless PMD and the Shareholders from
any and all claims which may be filed against the any or all of them by any
investor or outside shareholder who bought shares in the Company beginning upon
the public announcement of the Exchange Agreement and continuing after this
Agreement


5.    MUTUAL COOPERATION


The parties hereto shall cooperate with each other to achieve the purpose of
this Agreement, and shall execute such other and further documents and take such
other and further actions as may be necessary or convenient to effect the
transaction described herein.


6.    MISCELLANEOUS


    a.  
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.  Any counterpart of this Agreement may be executed by
transmission of a signed signature page by fax or e-mail.  Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party, which requires it.



    b.  
The parties hereby agree from time to time to execute and deliver such further
and other transfers, assignments and documents and do all matters and things,
which may be convenience or necessary to more effectively and completely carry
out the intentions of this Agreement.



    c.  
If any provision of this Agreement or any other agreement entered into pursuant
to this Agreement is or becomes illegal, invalid or unenforceable in any respect
under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Agreement nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction shall in any way be affected or impaired thereby.  If any provision
of this Agreement may be construed in two or more ways, one of which would
render the provision invalid or otherwise voidable or unenforceable and another
of which would render the provision valid and enforceable, such provision shall
have the meaning, which renders it valid and enforceable.

 
 
4

--------------------------------------------------------------------------------

 
 
    d.  
All of the terms and provisions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties and their respective
administrators, executors, legal representatives, heirs, successors and
permitted assigns, whether so expressed or not.



    e.  
This Agreement shall be exclusively governed by and construed in accordance with
the laws of the State of Florida.  If any action is brought between the parties
with respect to this Agreement or otherwise, by way of a claim or counterclaim,
the parties agree that in any such action, and on all issues related to this
Agreement or otherwise, the parties irrevocably waive their right to a trial by
jury.  Exclusive jurisdiction and venue for any such action shall be the State
Courts of Miami-Dade County, Florida.  In the event suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees at trial and all appellate levels.



    f.  
This Agreement represents the entire understanding and agreement between the
parties with respect to the subject matter of this Agreement, and supersedes all
other negotiations, understandings and representations (if any) whether oral or
written, made by and between such parties.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.






Pay Mobile, Inc.,
Pay Mobile, Inc.

A Nevada Corporation
A Delaware Corporation

 

By:     By:    



 
Irma N.Colon-Alonso,
President                                                                                          
  Gino Porco, President



 
 
5

--------------------------------------------------------------------------------

 
 



List of Shareholders to deliver the Shares and the number of Shares each is to
deliver:




 
6887580 Canada Inc.
                 
By:
           
Gino Porco
 
Tony Spiritoso
     
16,250,000 Shares
 
416,667 Shares
               
2266927 Ontario Inc.
                   
By:
           
Peter Strang
 
Michael Delaney
     
16,250,000 Shares
 
833,333 Shares
               
7262230 Canada Limited
                   
By:
           
Chris Meissner
 
Josette Weber
     
1,250,000 Shares
 
833,333 Shares
                1233171 Alberta Ltd. Sound Capital Inv.                    
By:
           
Lee Simpson
 
Jim Boulieris
     
4,166,667 Shares
 
12,500,000 Shares
               
SelectCore Ltd.
                   
By:
           
Keith McKenzie
         
27,500,000 Shares
     

 
 
 6

--------------------------------------------------------------------------------